Citation Nr: 0927902	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-28 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an earlier effective date prior to March 26, 
2002, for the grant of service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to April 
1963.  He died on May [redacted], 1982.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in June 2009, at the Phoenix RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Effective March 26, 2002, cancer of the lung due to 
radiation exposure in service was added as a condition 
subject to presumptive service connection.

3.  In May 2002, the RO granted entitlement to service 
connection for the cause of the Veteran's death, pursuant to 
the above noted change in the law, effective from March 26, 
2002.

4.  The appellant perfected an appeal as to the March 26, 
2002 effective date assigned; an April 2005 Board decision 
denied entitlement to an earlier effective date for the grant 
of service connection for the cause of the Veteran's death.

5.  Following the April 2005 Board decision, in January 2006, 
the appellant filed a freestanding claim for entitlement to 
an earlier effective date for the grant of service connection 
for the cause of the Veteran's death. 


CONCLUSION OF LAW

The criteria for an effective date earlier than March 26, 
2002, for the grant of service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 5101, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008); Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant of the information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008).  Under the VCAA, 
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 3 8 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c) (2008).

In this case, the Board finds that no further action is 
necessary pursuant to the VCAA prior to consideration of the 
issue addressed in this decision.  As set forth in more 
detail below, the facts in this case are not in dispute and 
the appellant's appeal must be dismissed as a matter of law.  
Thus, the Board finds that any deficiency in VA's VCAA notice 
or development action is harmless error.  Pratt v. Nicholson, 
20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive).  Neither the 
appellant nor her representative has argued otherwise.


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

With a claim for service-connection for the cause of the 
Veteran's death after separation from service, the effective 
date of an award will be the first day of the month in which 
the Veteran's death occurred if the claim is received within 
one year after the date of death; otherwise, it is the date 
of receipt of the claim.  38 C.F.R. § 3.400(c)(2) (2008).  

Where Dependency and Indemnity Compensation (DIC) is awarded 
pursuant to a liberalizing law, or a liberalizing VA issue, 
the effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue, although 
in no event shall such award be retroactive for more than one 
year from the date of application therefore.  If the claim is 
reviewed at the request of a claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 U.S.C.A. § 511(g); 38 C.F.R. 
§ 3.114.

Effective March 26, 2002, the provisions of 38 C.F.R. 
§ 3.309(d), relating to presumptive diseases attributable to 
radiation-exposed Veterans, was amended to add cancer of the 
lung to the list of presumptive conditions.  See Fed. Reg. 
3,612 (Mar. 26, 2002). 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that March 
26, 2002, is the correct date for the grant of service 
connection for the cause of the Veteran's death.  While the 
appellant has alleged that she is entitled to an earlier 
effective date for the award of service connection for the 
cause of the Veteran's death, there is no basis under the 
governing legal criteria to establish that she is legally 
entitled to an earlier effective date.

The appellant's claim for an earlier effective date for the 
grant of service connection for the cause of the Veteran's 
death was previously denied in a Board decision dated in 
April 2005.  The appellant was provided with a copy of that 
decision, and she did not initiate an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  Hence, 
the April 2005 decision is final and is subject to revision 
only by a motion of clear and unmistakable error (CUE) or a 
motion for reconsideration, both filed with the Board.  See 
38 C.F.R. §§ 20.1001, 20.1404.  The appellant has not filed a 
motion for revision on the basis of CUE in the April 2005 
Board decision, nor requested reconsideration of that 
decision.  Hence, it is a legal bar to an effective date 
prior to the issuance of that decision.  38 U.S.C.A. § 7104; 
Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Leonard 
v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) 
("[A]bsent a showing of [clear and unmistakable error, the 
appellant] cannot receive disability payments for a time 
frame earlier than the application date of [her] claim to 
reopen, even with new evidence supporting an earlier 
disability date.").

While the issue of CUE in the prior rating decisions was 
raised at the appellant's June 2009 personal hearing, neither 
the appellant nor her representative has raised the issue of 
CUE in the April 2005 Board decision.  In light of the fact 
the appellant has not asserted a claim of CUE in the April 
2005 Board decision, her challenge to the effective date of 
the grant of service connection for the cause of the 
Veteran's death is barred.  Rudd, 20 Vet. App. at 300. 
(freestanding claim for earlier effective dates vitiates the 
rule of finality).  In Rudd, the Court held that the proper 
disposition of a free-standing claim for an earlier effective 
date claim was dismissal.  Id.  The Board is authorized to 
dismiss any appeal that fails to allege an error of fact or 
law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.302.  
Accordingly, this appeal is dismissed.

In any event, as was noted in the Board's April 2005 
decision, an award made pursuant to a new law or regulation 
will not be considered an award made pursuant to a reopened 
claim, even when there is a prior final denial.  Williams v. 
Principi, 15 Vet. App. 189 (2001).  The controlling and 
determinative factor in this case is that the liberalizing 
provisions made to 38 C.F.R. § 3.309(d) were expressly made 
effective as of March 26, 2002.  There is no basis for making 
the effective date any earlier.

In summary, as a matter of law, the appeal seeking an 
effective date prior to March 26, 2002, for the grant of 
service connection for the cause of the Veteran's death must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Although the Board sympathizes with the appellant for the 
loss of the Veteran, there is no legal basis upon which to 
award an earlier effective date for the grant of entitlement 
to service connection for the cause of the Veteran's death.  
The Board must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992).  The Board has no authority to grant the benefit 
sought on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002 & Supp. 2008); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990) ("[N]o equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress.").  Thus, since the law is dispositive in this 
case, the Board must deny the claim on the ground of the lack 
of entitlement under the law.  Sabonis, 6 Vet.App. at 430.



	(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to March 26, 2002, for the grant of 
service connection for the cause of the Veteran's death is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


